DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-10 and 13-22 are pending and have been examined in this Office Action.  This is the First Office Action on the Merits.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the disclosure.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 13-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 22 recites the limitation “cutting off other vehicles during lane-change speeding”.  It is indefinite what a “lane-change speeding” is.  This limitation is interpreted as “cutting off other vehicles during a lane change, speeding,”.  
Claim 13 recites the limitation "the generated output signal" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite which output signal this limitation is referring to.  
Claim(s) 14-22 is(are) rejected because it(they) depend(s) on claim 13 and fail(s) to cure the deficiency(ies) above.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-10, 13-15, and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0188376 to Chatow et al. in view of U.S. Patent Application Publication 2015/0088335 to Lambert et al.
As per claim 1, Chatow discloses a system configured to capture information based on detected vehicle events, the system configured to couple with a vehicle (Chatow; At least the abstract), the system comprising:
a set of sensors configured to generate output signals conveying information related to current operating conditions of the vehicle, wherein the set of sensors is carried by the vehicle (Chatow; At least paragraph(s) 7 and 18);
a set of cameras configured to capture image data, wherein the set of cameras is carried by the vehicle, wherein the set of cameras includes a first camera configured to capture first image data, a second camera configured to capture second image data, and a third camera configured to capture third image data (Chatow; At least paragraph(s) 7, 16, 17, 31, and 32); and
one or more processors configured to (Chatow; At least paragraph(s) 43):
detect vehicle events while the vehicle is in motion wherein detection of the vehicle events is based on the generated output signals, wherein the detected vehicle events include a first vehicle event, a second vehicle event, and a third vehicle event (Chatow; At least paragraph(s) 28, 35, 36, and 41);
Chatow discloses schemas and rules associated with sensor data defining events (Chatow; At least paragraph(s) 20, 21, 35, 36, and 40) and identifying events such that specific tags can be applied to the events (Chatow; At least paragraph(s) 42), but does not explicitly disclose determine a first event type for the first vehicle event, a second event type for the second vehicle event, and a third event type for the third vehicle event, wherein the first, second, and third event types are different event types; 
However, the above features are taught by Lambert (Lambert; At least paragraph(s) 15).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Lambert into the invention of Chatow with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Determining the event type provides more information to be able to sort and search the events for later review, similar to that in paragraph(s) 42 of Chatow.  
responsive to detection of the first vehicle event, and based on the first event type, select a first subset of cameras from the set of cameras, wherein the first subset of cameras includes the first camera and excludes at least one of the second and third cameras;
responsive to detection of the second vehicle event, and based on the second event type, select a second subset of cameras from the set of cameras, wherein the second subset of cameras includes the second camera and excludes at least one of the first and third cameras; 
responsive to detection of the third vehicle event, and based on the third event type, select a third subset of cameras from the set of cameras, wherein the third subset of cameras includes the third camera and excludes at least one of the first and second cameras;
Chatow discloses selecting various subsets of cameras based on the sensor data received and the schemas (Chatow; At least paragraph(s) 16, 20, 21, 31, 32, 35, 36, and 39-41), i.e., the above three limitations, except for being based on the event type.  
However, determining a subset of information to include in a recording based on the event type is taught by Lambert (Lambert; At least paragraph(s) 14 and 15).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Lambert into the invention of Chatow with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Using the event type to determine the subset of cameras would provide additional information defining the event to ensure that the relevant information is recorded for future review.  
generate a first event record associated with the first vehicle event, wherein the first event record includes captured image data for the first subset of cameras, including the captured first image data (Chatow; At least paragraph(s) 16, 21, 31, and 32);
generate a second event record associated with the second vehicle event, wherein the second event record includes captured image data for the second subset of cameras, including the captured second image data (Chatow; At least paragraph(s) 16, 21, 31, and 32);
generate a third event record associated with the third vehicle event, wherein the third event record includes captured image data for the third subset of cameras, including the captured third image data (Chatow; At least paragraph(s) 16, 21, 31, and 32);
transmit the first, second, and third event records from the vehicle electronic storage to a remote server that is external to the vehicle (Chatow; At least paragraph(s) 15.
As per claim 2, Chatow discloses the vehicle having a rear side, wherein the first event type corresponds to vehicle events at or near the rear side of the vehicle (Chatow; At least paragraph(s) 35).
As per claim 3, Chatow discloses wherein the first event type corresponds to vehicle events at or near a side of the vehicle (Chatow; At least paragraph(s) 31).
As per claim 5, Chatow discloses wherein detection of the first vehicle event is based on a comparison of a vehicle speed of the vehicle with a threshold value (Chatow; At least paragraph(s) 22).
As per claim 6, Chatow discloses wherein a current operating condition of the vehicle includes one or more of an engine load, a throttle level, a particular change in vehicle direction, or multiple changes in vehicle direction (Chatow; At least paragraph(s) 18 and 22).
As per claim 7, Chatow discloses wherein the first vehicle event is related to unsafe vehicle speed (Chatow; At least paragraph(s) 22).
As per claim 8, Chatow discloses recording camera data during operation of a vehicle in order to detect events that may result in an accident (Chatow; At least paragraph(s) 3) and determining which cameras to use based on sensor data (Chatow; At least paragraph(s) 16, 22, and 35).  While Chatow may not explicitly disclose every specific event and cameras associated with that event, i.e., wherein the first vehicle event is an imminent collision, wherein the second vehicle event is a swerve, wherein the first camera is a forward-facing camera, wherein the second camera is a sideways-facing camera, wherein the first subset of cameras excludes the sideways-facing camera, and wherein the second subset of cameras includes the sideways-facing camera, determining these details would be with the skill of and obvious to one of ordinary skill in the art.  Testing and determining which events to create schemas for and which cameras to record for specific events would be part of the design process.  
As per claim 9, Chatow discloses wherein the first event type corresponds to vehicle events occurring at a particular speed of the vehicle, wherein the particular speed of the vehicle is less than a speed threshold, and wherein the first vehicle event occurred at a speed less than the speed threshold (Chatow; At least paragraph(s) 31 and 40).
As per claim 10, Chatow discloses wherein the vehicle events include one or more of swerving, a U-turn, freewheeling, over-revving, lane departure, short following distance, imminent collision, unsafe turning that approaches rollover, hard braking, rapid acceleration, idling, driving outside a geo-fence boundary, crossing double-yellow lines, passing on single-lane roads, a certain number of lane changes within a certain amount of time or distance, fast lane change, cutting off other vehicles during lane-change speeding, running a red light, and/or running a stop sign (Chatow; At least paragraph(s) 22).
As per claim 13-15 and 17-22, Chatow discloses the method associated with the system of claims 1-3 and 5-10.  Therefore, claims 13-15 and 17-22 are rejected using the same citations and reasoning as applied to claims 1-3 and 5-10.  
Claim Rejections - 35 USC § 103
Claim(s) 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatow, in view of Lambert as applied to claims 1 and 13, and in further view of U.S. Patent Application Publication 2017/0113664 to Nix.
As per claims 4 and 16, Chatow discloses the use of any sensor (Chatow; At least paragraph(s) 18) in identifying events for recording (Chatow; At least paragraph(s) 20-22), but does not explicitly disclose wherein the set of sensors includes a depth sensor configured to generate output signals conveying depth information, the depth information including ranges of surfaces and/or objects within an environment in and/or around the vehicle, the environment around the vehicle including an area within a first field-of-view of the first camera and/or a second field-of-view of the second camera, wherein the first vehicle event is related to a distance between two vehicles, wherein detection of the first vehicle event is based on the depth information.
However, the above features are taught by Nix (Nix; At least the abstract and paragraph(s) 5, 21, 27, 47, 55, 57, 68, 69, 94, and 96).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Nix into the invention of Chatow with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Using a depth sensor would provide additional information about the surrounding environment to better characterize the environment and events.  For example, if the vehicle is approaching a preceding vehicle without user action, the event recorder would have additional information that the driver is tired and inattentive, as discussed in at least paragraph(s) 55 of Nix and paragraph(s) 36 of Chatow.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362. The examiner can normally be reached M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David P. Merlino/           Primary Examiner, Art Unit 3669